Order entered April 26, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00423-CV

                                 ZAAN, LLC, Appellant

                                            V.

                  BARRY SANGANI, SANGINI PROPERTIES, LTD.,
                       AND KATHY WEBSTER, Appellees

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-02993-2009

                                        ORDER
       The Court has before it appellant’s April 24, 2013 second unopposed motion to extend

time to file brief. The Court GRANTS the motion and ORDERS appellant to file its brief by

May 28, 2013.    No further extensions will be granted absent a showing of exceptional

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE